Case: 21-60628      Document: 00516093587         Page: 1     Date Filed: 11/15/2021




               United States Court of Appeals
                  for the Fifth Circuit                                 United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                       November 15, 2021
                                   No. 21-60628                           Lyle W. Cayce
                                                                               Clerk

   Brandon P. Smith,

                                                            Petitioner—Appellant,

                                       versus

   State of Mississippi,

                                                            Respondent—Appellee.



                  Appeal from the United States District Court
                    for the Northern District of Mississippi
                            USDC No. 4:19-CV-122


   Before Elrod, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          This court must examine the basis of its jurisdiction, on its own
   motion if necessary. Hill v. City of Seven Points, 230 F.3d 167, 169 (5th Cir.
   2000). Pursuant to 28 U.S.C. § 2107(a) and Federal Rule of Appellate
   Procedure 4(a)(1)(A), the notice of appeal in a civil case must be filed within


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60628      Document: 00516093587           Page: 2     Date Filed: 11/15/2021




                                     No. 21-60628

   thirty days of entry of judgment. A prisoner’s pro se notice of appeal is timely
   filed if deposited in the institution’s internal mail system on or before the last
   day for filing. See Fed. R. App. P. 4(c)(1).
          In this habeas corpus case, the final judgment denying the petition was
   entered December 6, 2019. The order granting in part and denying in part
   petitioner’s motion for reconsideration was entered June 5, 2020. Therefore,
   the final day for filing a timely notice of appeal was Monday, July 6, 2020,
   because the thirtieth day was a Sunday. See Fed. R. App. P. 26(a)(1)(C).
          The petitioner’s pro se notice of appeal is not dated. It was filed on
   August 11, 2021, more than a year after the final date for a timely appeal. As
   it cannot be determined from the record in this case whether the petitioner
   delivered the notice of appeal to prison officials for mailing on or before July
   6, 2020, the case must be remanded for the district court to make this
   determination in the first instance. See Thompson v. Montgomery, 853 F.2d
   287, 288 (5th Cir. 1988) (per curiam). Upon making this determination, the
   district court shall return the case to this court for further proceedings, or
   dismissal, as may be appropriate.
          REMANDED for proceedings consistent with this opinion.




                                           2